     Case 2:20-cv-00839-JAM-CKD Document 7 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILLY DRIVER, JR.,                                  No. 2:20-cv-0839 CKD P
12                       Plaintiff,
13            v.                                          ORDER
14    R. SPENCER, et al.,
15                       Defendants.
16

17           Plaintiff is a California prisoner proceeding pro se with a civil action. This proceeding

18   was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

19           Plaintiff has requested leave to proceed in forma pauperis. Title 28 U.S.C. § 1915(g)

20   reads as follows:

21                  In no event shall a prisoner bring a civil action . . . [in forma pauperis]
                    if the prisoner has, on 3 or more prior occasions, while incarcerated
22                  or detained in any facility, brought an action or appeal in a court of
                    the United States that was dismissed on the grounds that it is
23                  frivolous, malicious, or fails to state a claim upon which relief may
                    be granted, unless the prisoner is under imminent danger of serious
24                  physical injury.
25           A review of court records from this court reveals that it was determined in 1:17-cv-0202

26   DAD BAM that plaintiff has “struck out” under 28 U.S.C. § 1915(g). Judgment was final in that

27   case well before the present case was filed.

28   /////
                                                         1
     Case 2:20-cv-00839-JAM-CKD Document 7 Filed 05/06/20 Page 2 of 2

 1             Plaintiff alleges he is under “imminent danger” of being pepper-sprayed and being

 2   assaulted. However, plaintiff fails to point to any facts suggesting he will be unlawfully subjected

 3   to pepper spray or assault.

 4             In light of the foregoing, plaintiff’s request for leave to proceed in forma pauperis will be

 5   denied. Plaintiff will be granted fourteen days within which to pay the filing fee for this action.

 6   Failure to pay the filing fee within fourteen days will result in a recommendation that this action

 7   be dismissed.

 8             Accordingly, IT IS HEREBY ORDERED that:

 9             1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is denied.

10             2. Plaintiff is granted fourteen days within which to pay the $400 filing fee for this action.

11   Failure to pay the filing fee within fourteen days will result in a recommendation that this action

12   be dismissed.

13   Dated: May 5, 2020
                                                         _____________________________________
14
                                                         CAROLYN K. DELANEY
15                                                       UNITED STATES MAGISTRATE JUDGE

16

17

18   1/kly
     driv0839.ko
19

20
21

22

23

24

25

26
27

28
                                                          2
